DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicants’ RCE of 7/26/2022 has been considered and entered in the record. The rejections under 35 USC 102 and 103 are withdrawn in view of Applicants’ amendments and arguments. The following new rejections under 35 USC 102 and 103 are made.  The obviousness double patenting rejection is maintained for the reasons as discussed below. With respect to the obviousness double patenting rejection, Applicants’ arguments have been considered, but are not persuasive for the reasons as discussed below.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 30, 41, 46-47 and 50 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Zhang et al (20120187530).
	With respect to Claim 30, Zhang et al discloses a device (Figures 3E-3F) comprising a substrate (Figure 3E, 48); a barrier layer (Figure 3E, 70) formed over a first side of said substrate (Figure 3E, 48 bottom side); a first metal layer ( Figure 3E, 68) formed on said barrier layer (Figure 3E, 70); one or more vias (Figure 3E, opening where 63 is placed) column 3, lines 30-35) formed through said substrate (Figure 3E, 48) ; and a second metal layer (Figure 3E, 63) formed through said one or more vias and on a second side of said substrate (Figure 3E, top side of substrate 48), said second metal layer being in electrical and physical contact with said second side of said substrate, said sidewalls of said one or more vias, and a bottom surface of said barrier layer formed over said first side of said substrate (Figure 3E, bottom side). See Figures 3E-3F and corresponding text; and paragraphs 51, and 55-57.

With respect to Claim 41, Zhang et al discloses a semiconductor substrate comprising a substrate (Figure 3E, 48); a barrier layer (Figure 3E; 70) formed over a first side of said substrate (Figure 3E, bottom of substrate 48) ; one or more vias (Figure 3E, opening where 63 is placed) that extend from a second side of said substrate (vias go through both sides of substrate 48), through said substrate, and to said barrier layer  (Figure 3E, 70)  over said first side of said substrate (Figure 3E, 48, bottom side) ; and a metal layer  (Figure 3E, 63)   formed over said second side  (Figure 3E,48 top side) of said substrate, into said one or more vias (opening where 63 is) and onto said barrier layer (Figure 3E, 70) .
With respect to Claim 46, Zhang et al discloses wherein said barrier layer (Figure 3E, 70) comprises a titanium over said first side of said substrate. See paragraph 56.
With respect to Claim 47, Zhang et al discloses that said  barrier layer (Figure 3E, 70) comprises a plurality of sputtered (physical vapor deposition)  metal layers over said first side of said substrate (Figure 3E, bottom of 48). See paragraph 56.
With respect to Claim 50, Zhang et al further discloses  comprising a  second metal layer  (Figure 3E, 68) formed over said barrier layer (Figure 3E, 70) and over said first side of said substrate.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 32 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al  (US 2012/0187530) as applied to claims 30, 41, 46-47 and 50 above, and further in view of Ramanathan et al (US 2007/0090156) and  Lin et al (US 2010/013003).
	Zhang et al is relied upon as discussed above. Moreover, Zhang et al discloses layer 48(Figure 3E) is a semiconductor substrate. See paragraph 51.
	 However, Zhang et al does not disclose the use of a silicon semiconductor substrate or gold as a metal.
	Ramanathan et al is simply relied upon to disclose the use of Si as a semiconductor substrate See paragraph 27 and Claim 16 for example.
	Lin et al discloses the use of gold as a conductive metal in interconnects. See paragraph 19. 
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to use an Si substrate in the device of  Zhang et al et al, for their known benefit as a semiconductor substrate as disclosed by Ramanathan et al. Moreover, it would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to use gold in the device of  Zhang et al et al, for its known benefit as a conductive metal as disclosed by Lin et al. The use of a known components, Si or gold, for its known benefit, a semiconductor substrate or metal conductor,  would have been prima facie obvious to one of ordinary skill in the art. 
	With respect to Claim 32, the combined references make obvious the limitation “said second metal layer comprises gold and said structure comprises a silicon semiconductor substrate”. See paragraph 19 of Lin et al; and paragraph 27 and Claim 16 of Ramanathan et al. 
With respect to Claim 45, the combined references make obvious the limitation “wherein said metal layer comprises gold and said substrate comprises a silicon semiconductor substrate”. See paragraph 19 of Lin et al; and paragraph 27 and Claim 16 of Ramanathan et al. 
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 30-36, 40-42, 45 and 49-53 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-20 of U.S. Patent No. 10, 147,642. Although the claims at issue are not identical, they are not patentably distinct from each other because US 10, 147,642 discloses all of the claimed elements including a substrate, a barrier layer,  first and second metals and areas opened. See Claim 11 of US 10,147,642
Even though  US 10,147,642 does not specifically disclose vias, the term opened areas encompasses the term vias, and would be prima facie obvious to one of ordinary skill in the art.
With respect to Claim 30, US 10,147,642 makes obvious the limitation “ a device comprising a substrate; a barrier layer formed over a first side of said substrate; a first metal layer formed on said barrier layer and over said first side of said substrate; one or more vias formed through said substrate; and a second metal layer formed on a second side of said substrate, into said one or more vias, and on sidewalls of said one or more vias, said second metal layer being in electrical and physical contact with said second side of said substrate , said sidewalls of said one or more vias, and a bottom surface of said barrier layer formed over said first side of said substrate”.
	With respect to Claim 31,  US 10,147,642 makes obvious the limitation “the second metal layer comprises: a seed layer formed on said second side of said substrate, into  said one or more vias, on said sidewalls of said one or more vias, and on said bottom surface of said barrier layer formed over said first side of said substrate within said one more vias, and  a back- metal formed on said seed layer”, as it discloses the use of epitaxial layers (Claims 19-20)  which are known to form seed layers. Official Notice is taken of this fact.
	With respect to Claim 32, US 10,147,642 discloses “said second metal layer comprises gold and said structure comprises a silicon semiconductor substrate”. See Claim 12 of US 10,147,642.
	With respect to Claim 33, US 10,147,642 further discloses comprising a eutectic alloy formed from said second metal layer and said substrate through heating. See Claims 13-14 of US 10,147,642.
	With respect to Claim 34, US 10,147,642 discloses said barrier layer has a composition configured to prevent a breach of said barrier layer by said eutectic alloy and an intermix of said eutectic alloy with said first metal layer caused by said heating. See Claim 14 of US 10,147,642.
	With respect to Claim 35, US 10,147,642 further discloses  comprising an epitaxial layer formed on said first side of said substrate, wherein said barrier layer is formed on said epitaxial layer. See Claim 18 of US 10,147,642.
	With respect to Claim 36,  US 10,147,642 further discloses comprising an epitaxial layer formed on said first side of said substrate and on said barrier layer and vias. See Claim 18 of US 10,147,642.

	With respect to Claim 41, US 10,147,642 makes obvious the limitation “ comprising a substrate; a barrier layer formed over a first side of said substrate; one or more vias that extend from a second side of said substrate, through said substrate, and to said barrier layer formed on said first side of said substrate; and a metal layer formed over said second side of said substrate, into said one or more vias, on sidewalls of said one or more vias,  and onto a bottom surface of said barrier layer” the term opened areas encompasses the term vias, and would be prima facie obvious to one of ordinary skill in the art. 
	With respect to Claim 42,  US 10,147,642 makes obvious the limitation “wherein said metal layer comprises: a seed layer formed on said second side of said substrate, into said one or more vias, on said sidewalls of said one or more vias and on bottom surface of said barrier layer formed over said first side of said substrate; and a back-metal layer formed on said seed layer and over said second side of said substrate”, as it discloses the use of epitaxial layers which are known to form seed layers. Official Notice is taken of this fact.
	With respect to Claim 45, US 10,147,642 discloses “wherein said metal layer comprises gold and said substrate comprises a silicon semiconductor substrate”. See Claim 12 of US 10,147,642.
	With respect to Claim 49, US 10,147,642 further discloses “comprising a eutectic alloy formed from said metal layer and said substrate through heating”. See Claims 13-14 of US 10,147,642.
	With respect to Claim 50, US 10,147,642 further discloses “comprising a metal pad formed over said barrier at said first side of said substrate”. See Claim 20 of US 10,147,642
	With respect to Claim 51, US 10,147,642 further discloses “said barrier layer prevents an intermix of said eutectic alloy with said metal pad caused by said heating”. See Claims 13-15 and 20 of US 10,147,642.
	With respect to Claim 52, US 10, 147,642 discloses an epitaxial layer formed on said first side of said substrate, wherein said barrier layer is formed on said epitaxial layer, and said one or more vias extend from said second side of said substrate, through said substrate, through said epitaxial layer, and to said barrier layer. See Claim 18 of US 10,147,642.
	With respect to Claim 53, US 10,147,642 discloses an epitaxial layer formed on said first side of said substrate and on said barrier layer. See Claim 18 of US 10,147,642.
Claims 43-44 and 46-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-20 of U.S. Patent No 10,147,642 in view of Chi et al (US 5,378,926).
US 10,147,642 is relied upon as discussed above.
However, 10,147,642 does not disclose the claimed barrier layers and their deposition by sputtering. 
Chi et al is relied upon to disclose a titanium/ titanium tungsten nitride and gold barrier layer and its deposition by sputtering. See column 4, lines 1-50. 
It would have been obvious, for one of ordinary skill in the art before the effective date of the invention, to use the claimed materials and application by sputtering in the device of US 10,147,643, for their known benefit as barrier layers as disclosed by Chi et al.
	With respect to Claim 43, the combined references make obvious “the seed layer comprises a titanium-gold layer; and said back-metal layer comprises a gold layer”. Official Notice is taken that it is well known in the art to form seed layers by epitaxial deposition. See column 4, lines 1-50 of Chi et al.
	With respect to Claim 44, the combined references make obvious “said seed metal comprises a sputtered titanium-gold metal; and said back metal layer comprises a plated gold layer”. See column 4, lines 1-50 of Chi et al.
	With respect to Claim 46, the combined references make obvious “wherein said barrier layer comprises titanium over said first side of said substrate”. See column 4, lines 1-50 of Chi et al.
	With respect to Claim 47, the combined references make obvious “said barrier  layer comprises a plurality of sputtered metal layers over said first side of said substrate”. See column 4, lines 1-50 of Chi et al.
	With respect to Claim 48, the combined references make obvious “said barrier layer comprises: a titanium tungsten layer; a titanium tungsten nitride layer on said titanium tungsten layer; and a titanium gold layer on said titanium tungsten nitride layer”. See column 4, lines 1-50 of Chi et al.

				Response to Applicants’ Arguments
Applicants’ argue that independent Claim 30 of the instant application recites features that are different than those recited in Claim 11 of ‘642. Moreover, Applicants argue that Claim 30 of the instant application recites “a barrier layer formed over a first side of said substrate”, and a “first metal layer formed on said barrier layer”. The Examiner notes that Claim 30 simply requires that both the barrier layer and the first metal are formed over a first side.  Both, present Claims and Claim 11 of patent (‘642) require the presence of the barrier layer between the first metal and the via. Furthermore, Applicants argue that in contrast Claim 11 of the ‘642 patent recites a “first metal layer” and “a barrier layer (i) between said first metal layer and said vias and (ii) on a side of said substrate opposite said first metal layer. The Examiner notes the presence of the barrier layer on the second side of the substrate is not precluded by the present Claims. 
Applicants further argue that Claim 30 of this application further recites “ said second metal layer being in electrical and physical contact with said second side of said substrate, said sidewalls of one or more vias, and a bottom surface of said barrier layer formed over said first side of said substrate”, whereas Claim 11 of the ‘642 Patent recites “ a second metal layer (i) in electrical contact with said first metal layer through said vias and said barrier layer”. The Examiner notes that Claim 11 further discloses  “a second metal layer (i) in electrical contact with said first metal layer through said vias and said  barrier layer, (ii) in electrical contact and physical contact with said areas, and (iii ) and configured to make contact  with metallization”, the areas pertaining to the openings or vias. With respect to Claim 41, Applicants make the same arguments as with respect to Claim 30. The Examiner maintains for the reasons as discussed above. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., positioning of the layers on opposite sides of the substrate ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The Examiner notes that the term “over”, as commonly used means above or at a higher position. Therefore, the barrier layer and first metal are formed (deposited)  over both sides of the substrate. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669. The examiner can normally be reached Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AGG
August 17, 2022
/ALEXANDER G GHYKA/               Primary Examiner, Art Unit 2812